AMCOL International Corporation (NYSE: ACO) Reports Third Quarter Results HOFFMAN ESTATES, IL(Marketwire - October 22, 2010) - AMCOL International Corporation (NYSE: ACO) today reported 2010 third quarter net income attributable to AMCOL shareholders of $0.55 per diluted share as compared to $0.43 per diluted share in the prior year's period. The current period includes charges due to operational issues from our domestic personal care products group, within the Minerals & Materials segment of $.06 per diluted share, and a gain on foreign currency transactions of $.05 per diluted share. Net sales increased 22.3% to $233.5 million for the quarter ended September 30, 2010 from $190.9 million in the 2009 period. Operating profit increased 17.1% over the 2009 third quarter to $22.5 million. Foreign currency translation did not have a material impact on our comparative results for the quarter. Net sales for the nine-month period ended September 30, 2010 increased 19.5% to $629.1 million, compared with $526.5 million for the 2009 period. Operating profit increased 32.1% over the 2009 period to $57.0 million. Foreign currency translation did not have a material impact on our comparative results for the nine-month period. This release should be read in conjunction with the attached unaudited condensed consolidated financial statements. Further discussion of items and events impacting earnings are included later in this press release. "Overall, it was a good quarter, especially in our Minerals & Materials segment," said Larry Washow, AMCOL President and Chief Executive Officer. "Our Environmental and Oilfield Services segments were generally in line with our expectations." Washow continued, "The Minerals & Materials segment had another strong quarter as a stable US business combined with growth in Asia and solid results in Europe produced a good revenue number. The operational issues in domestic personal care products hurt our margins, however, we believe we have addressed these issues and do not expect similar charges going forward. Expected start-up losses from the South Africa chrome business also impacted margins in the quarter. Our other consumer related products are performing well and we have seen nice improvement in basic minerals. We believe we are well positioned across the segment with metalcasting continuing to show strength around the world." "As expected, Environmental generated their highest quarterly revenue of the year. The margins were down as the business mix included more sales from contracting services, which tends to have lower margins. Building materials revenue is up somewhat from last year, but we still do not see significant improvement in the market," Washow continued. "Oilfield Services revenue was up substantially from last year, and improved sequentially as well; nearly all of our business lines showed growth. Coil tubing sales in particular have been expanding and we look for it to perform well in the months ahead. We continue to improve our overseas service capability as we look for stronger growth prospects than those we see in the Gulf of Mexico," Washow added. "The performance of the Minerals & Materials segment continues to be very encouraging and was a key contributor to the third quarter. Although the holidays will impact the fourth quarter, we expect continued margin improvement from Minerals & Materials into the fourth quarter. Activity in the Environmental segment is still soft, but we are seeing some larger projects develop and contracting services should continue to expand. Oilfield Services is also well positioned to wrap up a better year in revenue, and we are working to improve margins," Washow concluded. STATEMENT OF OPERATIONS HIGHLIGHTS: The statement of operations highlights are supported by the segment results schedules included in this press release. Net sales: The following discusses the reasons for the increased revenue by segment for the 2010 third quarter as compared to the prior year's quarter. Minerals & Materials: The majority of the revenue improvement was due to increased volumes, principally in domestic and Asian metalcasting markets, resulting from increased demand for castings for automobiles and heavy equipment. Our basic minerals group had increased volumes driven by greater demand for drilling products for oil and gas wells. Environmental: The revenue increase is principally due to increased demand for our European contracting services and our domestic building materials and drilling products. Oilfield Services: The majority of the increase is due to greater demand for services from our domestic coiled tubing and Australian operations. Transportation: Approximately one third of the revenue increase was due to increased fuel-surcharges and the remainder was from greater demand for consumer product shipments. Gross profit: Gross profit increased $4.6 million, or 8.6%, from the 2009 third quarter, while gross margin decreased 310 basis points to 25.1%. Minerals & Materials: Gross profit increased $4.2 million, or 21.0%, from the 2009 quarter, and gross margins decreased 50 basis points to 21.7%, principally due to the operational issues in domestic personal care products, and start-up losses in our South African chrome sand business, offset by greater volumes and increased operating efficiencies. Environmental: Gross profit decreased $1.9 million, or 8.5%, from the 2009 quarter. Gross margins decreased 650 basis points to 29.0%. The decrease in gross margin is principally due to an increase in sales in our lower margin contracting services and increased competition in lining technologies products. Oilfield Services: Gross profit increased $2.3 million, or 24.3% from the 2009 quarter. Gross margin decreased 400 basis points to 29.0% due to changes in the composition of revenues by service offering. General, selling and administrative expenses (GS&A): GS&A expenses increased $1.3 million, or 3.9%, from the prior year quarter due to increased employee compensation and benefits costs. Interest expense, net: Interest expense, net, decreased $.3 million due to reduced overall average interest rates on average debt levels that were comparable to the prior year quarter. Other, net: Other, net is comprised mostly of foreign currency transaction and currency derivative gains and losses. The $2.1 million increase is due to increased gains from foreign currency transactions. Income taxes: The third quarter results include income tax expense of $5.2 million versus an expense of $3.3 million in the prior year period. The increased expense results from greater pre-tax income. The effective tax rate increased as a greater portion of pre-tax income was generated in our domestic operations, which typically are subject to higher tax rates than those in effect in foreign countries. Income (loss) from affiliates and joint ventures: The $0.4 million reduction from the prior year is due to lower earnings in our Indian and Russian joint ventures and affiliates. Share count: Our weighted average common and common equivalent shares outstanding increased 1.6% to 31.6 million; but did not have a material impact on our quarterly diluted earnings per share attributable to AMCOL shareholders. FINANCIAL POSITION AND CASH FLOW HIGHLIGHTS: Long-term debt increased $22.7 million to $229.7 million during the nine months ended September 30, 2010. During that time, we have invested in working capital to support our revenue growth, purchased the remaining 47% of the chrome mine in South Africa, and invested in a related chrome processing plant. Total long-term debt, net represented 36.1% of capitalization at September 30, 2010 as compared to 35.3% at December 31, 2009. Cash and cash equivalents decreased $7.3 million to $20.3 million at September 30, 2010 as compared to December 31, 2009. Net working capital increased $35.1 million from December 31, 2009 to $238.8 million at September 30, 2010. The increase in working capital was due to increased sales volumes. Cash flow generated from operating activities was $35.2 million for year-to-date September 30, 2010 compared with $90.6 million in the prior year period. Throughout 2009, we decreased our working capital levels significantly in response to the economic recession and lower sales volumes. Thus, we generated significantly less cash flows from operations in the 2010 period as working capital levels have increased since the prior year end due to the increase in sales volumes. Capital expenditures for year-to-date September 30, 2010 were $37.9 million, of which $13.6 million relates to our construction of our chrome processing facility in South Africa. Excluding our corporate building, comparative amounts in the 2009 period were $39.6 million. The 2009 period also included $17.7 million of expenditures to purchase 53% of the aforementioned chrome mine and start constructing the related processing facility. In September 2010, we purchased the remaining 47% of the noncontrolling South Africa chrome mine for $10.8 million, which is reflected in the financing section of the cash flow statement as purchase of noncontrolling interests. Dividends through September 30, 2010 remained roughly the same over the prior year period as our dividend per share has remained constant at $0.18 per quarter per share since the third quarter of 2008. This release contains certain forward-looking statements regarding AMCOL's expected performance for future periods and actual results for such periods might materially differ. Such forward-looking statements are subject to uncertainties, which include, but are not limited to, actual growth in AMCOL's various markets, utilization of AMCOL's plants, currency exchange rates, currency devaluation, delays in development, production and marketing of new products, integration of acquired businesses, and other factors detailed from time to time in AMCOL's annual report and other reports filed with the Securities and Exchange Commission. AMCOL undertakes no duty to update any forward-looking statement to conform the statement to actual results or changes in AMCOL's expectations. AMCOL International, headquartered in Hoffman Estates, IL, produces and markets a wide range of specialty mineral products used for industrial, environmental and consumer-related applications. AMCOL is the parent of American Colloid Company, CETCO (Colloid Environmental Technologies Company), CETCO Oilfield Services Company and the transportation operations, Ameri-co Carriers, Inc. and Ameri-co Logistics, Inc. AMCOL's common stock is traded on the New York Stock Exchange under the symbol ACO. AMCOL's web address is www.amcol.com. AMCOL's third quarter conference call will be available live today at 11 a.m. ET on the AMCOL website or by dialing 1.888.466.4509. Financial tables follow. AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Nine Months Ended Three Months Ended September 30, September 30, Net sales $ Cost of sales Gross profit General, selling and administrative expenses Operating profit Other income (expense): Interest expense, net ) Other, net ) Income before income taxes and income (loss) from affiliates and joint ventures Income tax expense Income before income (loss) from affiliates and joint ventures Income (loss) from affiliates and joint ventures ) Net income (loss) Net income (loss) attributable to noncontrolling interests ) ) Net income (loss) attributable to AMCOL shareholders $ Weighted average common shares outstanding Weighted average common and common equivalent shares outstanding Basic earnings per share attributable to AMCOL shareholders $ Diluted earnings per share attributable to AMCOL shareholders $ Dividends declared per share $ AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS September 30, December 31, (unaudited) * Current assets: Cash and equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Deferred income taxes Income tax receivable Other Total current assets Noncurrent assets: Property, plant, equipment, mineral rights and reserves: Land and mineral rights Depreciable assets Less: accumulated depreciation and depletion Goodwill Intangible assets, net Investments in and advances to affiliates and joint ventures Available-for-sale securities Other assets Total noncurrent assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Noncurrent liabilities: Long-term debt Pension liabilities Deferred compensation Other long-term liabilities Total noncurrent liabilities Equity: Common stock Additional paid in capital Retained earnings Accumulated other comprehensive income Less: Treasury stock Total AMCOL shareholders' equity Noncontrolling interest Total equity $ $ * Condensed from audited financial statements. AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Nine Months Ended September 30, 2009 Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, depletion, and amortization Other non-cash charges Changes in assets and liabilities, net of effects of acquisitions: Decrease (increase) in current assets ) Decrease (increase) in noncurrent assets ) ) Increase (decrease) in current liabilities ) Increase (decrease) in noncurrent liabilities Net cash provided by (used in) operating activities Cash flow from investing activities: Capital expenditures ) ) Capital expenditures - corporate building - ) Proceeds from sale of depreciable assets - corporate building - Receipts from Chrome Corp - Investments in and advances to affiliates and joint ventures ) ) Other Net cash used in investing activities ) ) Cash flow from financing activities: Net change in outstanding debt ) Purchase of noncontrolling interest ) - Proceeds from sales of treasury stock Purchases of treasury stock - ) Dividends ) ) Excess tax benefits from stock-based compensation Net cash provided by (used in) financing activities ) ) Effect of foreign currency rate changes on cash Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ AMCOL INTERNATIONAL CORPORATION SEGMENT RESULTS (unaudited) QUARTER-TO-DATE Three Months Ended September 30, Minerals and Materials 2010 vs 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Three Months Ended September 30, Environmental 2010 vs 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % ) -8.5 % General, selling and administrative expenses % % % Operating profit % % ) -20.5 % Three Months Ended September 30, Oilfield Services 2010 vs 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Three Months Ended September 30, Transportation 2010 vs 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % 76 % General, selling and administrative expenses % % 15 % Operating profit % % 61 % Three Months Ended September 30, Corporate 2010 vs 2009 (Dollars in Thousands) Intersegment shipping sales $ ) $ ) $ ) Intersegment shipping costs ) ) ) Gross profit - - - General, selling and administrative expenses ) -44.7 % Operating loss ) -44.7 % AMCOL INTERNATIONAL CORPORATION SEGMENT RESULTS (unaudited) YEAR-TO-DATE Nine Months Ended September 30, Minerals and Materials 2010 vs 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Nine Months Ended September 30, Environmental 2010 vs 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % ) -7.9 % General, selling and administrative expenses % % % Operating profit % % ) -24.3 % Nine Months Ended September 30, Oilfield Services 2010 vs 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % ) -2.6 % General, selling and administrative expenses % % % Operating profit % % ) -20.9 % Nine Months Ended September 30, Transportation 2010 vs 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % ) -0.6 % Operating profit % % % Nine Months Ended September 30, Corporate 2010 vs 2009 (Dollars in Thousands) Intersegment shipping sales $ ) $ ) $ ) Intersegment shipping costs ) ) ) Gross profit - - - General, selling and administrative expenses ) -14.1 % Operating loss ) ) -14.1 % AMCOL INTERNATIONAL CORPORATION SUPPLEMENTARY INFORMATION (unaudited) QUARTER-TO-DATE Composition of Sales by Geographic Region Three Months Ended September 30, 2010 Americas EMEA Asia Pacific Total Minerals and materials 29.6% 8.1% 9.6% 47.3% Environmental 14.9% 13.7% 2.4% 31.0% Oilfield services 14.2% 0.6% 2.8% 17.6% Transportation 4.1% 0.0% 0.0% 4.1% Total - current year's period 62.8% 22.4% 14.8% 100.0% Total from prior year's comparable period 64.0% 25.1% 10.9% 100.0% Three Months Ended September 30, 2010 vs. Percentage of Revenue Growth by Component Three Months Ended September 30, 2009 Base Business Acquisitions Foreign Exchange Total Minerals and materials 11.0% 0.0% 0.2% 11.2% Environmental 4.3% 0.2% -0.4% 4.1% Oilfield services 5.9% 0.0% 0.4% 6.3% Transportation 0.7% 0.0% 0.0% 0.7% Total 21.9% 0.2% 0.2% 22.3% % of growth 97.8% 0.9% 1.3% 100.0% Three Months Ended September 30, Minerals and Materials Product Line Sales % change (Dollars in Thousands) Metalcasting 40.8% Specialty materials 2.1% Pet products -6.6% Basic minerals 89.3% Other product lines * Total 23.9% * Not meaningful. Three Months Ended September 30, Environmental Product Line Sales % change (Dollars in Thousands) Lining technologies -0.2% Building materials 11.2% Contracting services 43.6% Drilling products 26.3% Total 12.2% AMCOL INTERNATIONAL CORPORATION SUPPLEMENTARY INFORMATION (unaudited) YEAR-TO-DATE Composition of Sales by Geographic Region Nine Months Ended September 30, 2010 Americas EMEA Asia Pacific Total Minerals and materials 31.6% 8.6% 9.8% 50.0% Environmental 13.4% 12.0% 2.5% 27.9% Oilfield services 14.7% 0.6% 2.4% 17.7% Transportation 4.4% 0.0% 0.0% 4.4% Total - current year's period 64.1% 21.2% 14.7% 100.0% Total from prior year's comparable period 65.9% 23.5% 10.6% 100.0% Nine Months Ended September 30, 2010 vs. Percentage of Revenue Growth by Component Nine Months Ended September 30, 2009 Organic Acquisitions Foreign Exchange Total Minerals and materials 12.4% 0.0% 0.8% 13.2% Environmental 1.5% 0.2% 0.5% 2.2% Oilfield services 2.9% 0.0% 0.5% 3.4% Transportation 0.6% 0.0% 0.0% 0.6% Total 17.4% 0.2% 1.8% 19.4% % of growth 89.3% 1.0% 9.7% 100.0% Nine Months Ended September 30, Minerals and Materials Product Line Sales % change (Dollars in Thousands) Metalcasting 47.0% Specialty materials 12.3% Pet products -6.0% Basic minerals 71.5% Other product lines * Total 28.5% * Not meaningful. Nine Months Ended September 30, Environmental Product Line Sales % change (Dollars in Thousands) Lining technologies 7.9% Building materials 0.4% Contracting services 12.4% Drilling products 11.2% Total 7.1% For further information, contact: Don Pearson Vice President & Chief Financial Officer
